Citation Nr: 0103712	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1973. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  Thereafter, the veteran moved to Michigan, and 
his claim was forwarded to the Board from the Detroit, RO.

The Board notes that notice of the August 1991 rating 
decision was issued to the veteran in September 1991.  In a 
statement received in January 1992, the veteran requested 
reconsideration of the denial of service connection for PTSD.  
The Board construes this statement as a timely notice of 
disagreement with the August 1991 rating decision.  The 
veteran subsequently completed his appeal within 60 days of 
issuance of a statement of the case in June 1996.  As such, 
the veteran's PTSD claim warrants de novo consideration.  

The Board further notes that the veteran's appeal originally 
included the issue of entitlement to service connection for 
hepatitis.  During the pendency of the appeal, the RO, in a 
December 1999 rating decision, granted service connection for 
hepatitis, evaluated as noncompensably disabling.  The 
veteran was notified of this decision and did not file a 
notice of disagreement.  Therefore, the issue of any higher 
evaluation for this disability is not presently in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).

In his VA form 9, dated in August 1996, the veteran raised 
the issue of entitlement to service connection for 
hypertension.  This issue is referred to the RO for 
appropriate action.  



REMAND

The veteran was court-martialed and sent to Leavenworth 
prison from December 17, 1971 to September 21, 1972.  

The veteran is claiming service connection for PTSD, 
including as secondary to multiple sexual assaults in prison.  

Of record is a May 1998 letter from E.L., a former fellow 
inmate, wherein he stated that he had heard from other 
inmates as well as from the veteran himself that the veteran 
had been raped by different people while in prison.  From a 
review of the record, it does not appear that the RO has 
verified E.L.'s period of incarceration time at Fort 
Leavenworth.  

In August 1998 and April 1999, the RO requested that the 
National Personnel Records Center (NPRC) obtain military 
court martial facts and circumstances, additional health care 
records from Fort Leavenworth, and confirmation or 
information as to whether any prisoner(s) committed suicide 
between December 7, 1971 and September 1, 1972.  No reply is 
of record. 

In a September 1998 letter, the RO advised the veteran that 
the Social Security Administration (SSA) could not find a 
match-up with his name and given social security number.  The 
veteran was asked to send a copy of any document, 
identification card, or letter from the SSA showing proof of 
his name matching with his social security number.  That 
month, the RO received a faxed copy of the veteran's social 
security card; however, it does not appear that the RO made 
any further attempt to obtain relevant records from the SSA.  

The Board observes that on November 9, 2000, the President 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000," that is now Public Law 106-475.  This bill requires 
the Secretary to make reasonable efforts to obtain relevant 
records that the claimant identifies, unless there is no 
reasonable possibility the assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, 114 Stat. 2096 (2000).  The bill 
indicated that whenever the Secretary attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain the records would 
be futile.  Id. (emphasis added).

In addition, the bill contains very specific notice 
requirements.  In particular, the bill requires VA to inform 
claimants when additional information is needed.  If VA is 
unable to obtain records identified by the claimant, VA is 
required to notify the claimant that the records were not 
obtained, describe the efforts made to obtain the records and 
describe the action to be taken by the Secretary.  Id.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  After securing any necessary 
authorization, the RO should take 
appropriate steps to secure the facts and 
circumstances surrounding the veteran's 
court-martial, additional health care 
records from Leavenworth prison, and 
information about suicides by prisoners 
when the veteran was incarcerated there.  
The RO should also verify E.L.'s period 
of incarceration at Fort Leavenworth and 
obtain the veteran's records from the 
SSA.  If after making reasonable efforts, 
the RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must (a) identify the 
records, (b) briefly explain the efforts 
made to obtain the records, and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  A 
copy of the notice must be associated 
with the claims file.  

2.  Thereafter, the RO should, in light 
of the additional evidence and Veterans 
Claims Assistance Act of 2000, Pub. L. 
106-475, 114 Stat. 2096 (2000), 
readjudicate the claim.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



